In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1372
AISHEF SHAFFER,
                                                  Plaintiff-Appellant,
                                 v.

JACQUELINE LASHBROOK, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
            No. 16-cv-0784 — Michael J. Reagan, Judge.
                     ____________________

        ARGUED JUNE 9, 2020 — DECIDED JUNE 15, 2020
                 ____________________

   Before KANNE, SYKES, and BRENNAN, Circuit Judges.
    KANNE, Circuit Judge. Aishef Shaffer, while an Illinois state
inmate, sued prison officials for alleged violations of his con-
stitutional rights. But when he was released on parole, he did
not notify the court of his new address or respond to the de-
fendants’ motions or discovery requests. And after more than
seven months of silence from Shaffer, the district court dis-
missed his case for failure to prosecute.
2                                                     No. 19-1372

    When Shaffer returned to prison a month later, he re-
newed his interest in his lawsuit and moved unsuccessfully
to reopen the case. He now appeals the district court’s denial
of his postjudgment motion. Because the court acted within
its discretion in denying the motion, we affirm.
                         I. BACKGROUND
    Shaffer sued various officials at Pinckneyville Correc-
tional Center, alleging that a correctional officer attacked him
and that other officials refused to treat his injuries. The district
court screened Shaffer’s complaint under 28 U.S.C. § 1915A
and allowed Shaffer to proceed on claims that the defendants
violated his rights under the Eighth Amendment and commit-
ted battery under Illinois law. In its screening order, the court
directed Shaffer to notify the court, as well as the defendants,
if he were released from prison. The court warned Shaffer that
it would not independently investigate his whereabouts, and
that failure to notify the court of any address changes could
result in a dismissal of his case for failure to prosecute.
    During the next year, Shaffer diligently conducted discov-
ery, moved for injunctive relief, and flooded the court’s
docket with numerous other filings, including 21 separate
motions. But 13 months into his suit, Shaffer was released on
parole and abruptly stopped litigating his case. A month later,
the defendants—after having their mail to Shaffer returned as
undeliverable—moved for an order to show cause why the
case should not be dismissed for failure to prosecute. Defense
counsel explained that since Shaffer’s release, they had not re-
ceived notice of Shaffer’s current address, nor had they been
able to contact him.
No. 19-1372                                                     3

    The case then languished for five more months. On the
deadline for the close of discovery, one of the defendants filed
a second motion asking the court to dismiss the case or, alter-
natively, amend the scheduling order to allow more time for
discovery. He explained that the defendants had not heard
anything from Shaffer since their previous motion, and that
more discovery would be required if the case were to con-
tinue.
    Another month passed without any response from Shaf-
fer, so the court dismissed his case under Federal Rule of Civil
Procedure 41(b) for failure to prosecute. The court explained
that Shaffer had been warned of his obligation to inform the
court of his current whereabouts, yet he failed to notify the
court or the defendants of his release from prison. Further,
Shaffer did not respond to the defendants’ motions and
“fail[ed] to participate in any way in this case since his release
from prison.”
   The following month, Shaffer’s parole was revoked, and
he was sent to a different prison. He then filed a notice of his
new address, along with requests for appointment of counsel
and a hearing on the status of his case. Because Shaffer filed
these motions 47 days after the entry of judgment, the court
denied them as moot.
    Shaffer then moved for reconsideration of the dismissal
order under Rule 60(b), contending that his failure to update
his address or respond to the defendants’ motions resulted
from a “clerical error.” In attached affidavits, Shaffer asserted
that he had written to opposing counsel and the court about
his release. And he argued that these notices must have gotten
lost in the mail. He further asserted that prison officials had
not forwarded his mail as they told him they would, and thus
4                                                   No. 19-1372

he did not receive notice of the defendants’ motions or the
dismissal order until he was reincarcerated.
    The court denied Shaffer’s motion. It found Shaffer’s alle-
gation that he tried to notify the court of his release not cred-
ible because (1) his affidavits were “self-serving”; (2) he had
successfully updated his address multiple times since being
reincarcerated; and (3) it was not plausible that the postal ser-
vice lost multiple, separate mailings. And because Shaffer had
not established that his failure to update the parties stemmed
from mistake, excusable neglect, or other grounds for relief
under Rule 60(b), the court concluded that he was not entitled
to reconsideration.
   Shaffer appealed, and we granted his request to recruit
counsel.
                         II. ANALYSIS
    As the parties acknowledge, we may review only the de-
nial of Shaffer’s Rule 60(b) motion because Shaffer did not
timely appeal the underlying judgment. Nonetheless, Shaffer
argues that a limited review of the dismissal order is relevant
to whether dismissal under Rule 41(b) was “fundamentally
unjust.” Dickerson v. Bd. of Educ. of Ford Heights, Ill., 32 F.3d
1114, 1117 (7th Cir. 1994). And he points out that, in a number
of cases, we have considered the merits of the underlying
judgment when reviewing whether a district erred by refus-
ing to reinstate a case dismissed for want of prosecution.
See e.g., Salata v. Weyerhaeuser Co., 757 F.3d 695, 698–99 (7th
Cir. 2014); Sroga v. Huberman, 722 F.3d 980, 982 (7th Cir. 2013);
Dickerson, 32 F.3d at 1117.
  Shaffer highlights the similarities of his case to Sroga, in
which we reversed the denial of a Rule 60(b) motion after
No. 19-1372                                                                  5

concluding that the district court had improperly dismissed a
suit for failure to prosecute. In Sroga, the district court based
its dismissal on the plaintiff’s failure to appear at a single
hearing, and it refused to reconsider its order even though the
plaintiff explained in a postjudgment motion that he received
neither notice of the hearing nor the court’s warning that it
would dismiss the case if he failed to appear. 722 F.3d at 982–
83. Scrutinizing both the underlying dismissal order and the
denial of the postjudgment motion, the Sroga panel reversed
because of several errors that Shaffer contends also apply in
his case.1
    Shaffer first argues that, as in Sroga, the district court here
failed to weigh three “essential” factors before dismissing the
case: (1) the frequency and egregiousness of the plaintiff’s
failure to comply with deadlines, (2) the prejudice resulting to
the defendants, and (3) the effect of delay on the court’s cal-
endar. Id. at 982. Regarding the first factor (egregiousness of
behavior), Shaffer argues that the court wrongly dismissed
his case for a single misstep—his failure to update his ad-
dress. But this argument misconstrues the district court’s or-
der. The court also cited Shaffer’s failure to respond to the de-
fendants’ motions or submit any filings over a seven-month

1 Sroga did not specify any rationale for using the denial of a Rule 60(b)
motion as a basis to review the merits of the underlying judgment. Cf.
Banks v. Chicago Bd. of Educ., 750 F.3d 663, 667 (7th Cir. 2014) (holding that
district court may grant Rule 60(b) relief under only the six circumstances
specified by the rule). But a close reading of Sroga suggests that its analysis
could fall under either (1) Rule 60(b)(1)’s provision allowing relief for “ex-
cusable neglect” (because the plaintiff adequately explained why he
missed the hearing); or (2) Rule 60(b)(6)’s catch-all provision for “any
other reason that justifies relief” (because of egregious errors in the under-
lying order and the plaintiff’s inability to timely appeal that order).
6                                                   No. 19-1372

span. And taken altogether, this lengthy period of inaction
demonstrated a pattern of neglect in Shaffer’s duty to litigate
his case. See McMahan v. Deutsche Bank AG, 892 F.3d 926, 932
(7th Cir. 2018) (affirming dismissal for plaintiff’s extended pe-
riod of inaction).
    As for the second and third factors described in Sroga
(prejudice to the defendants and effect on court’s calendar),
Shaffer argues only that the court failed to articulate its rea-
soning. He says that we recently reversed a court’s dismissal
for want of prosecution because the court failed to make ex-
plicit findings with regard to prejudice. See Thomas v. Wardell,
951 F.3d 854, 859 (7th Cir. 2020). But in that case, no factor
weighed in favor of dismissal and no defendant was preju-
diced because none was served. Id. at 862–63. In contrast,
when the record contains support for dismissal, we have con-
sistently held that district courts need not evaluate each factor
expressly. Nelson v. Schultz, 878 F.3d 236, 239 (7th Cir. 2017)
(collecting cases). And here, the record shows that both fac-
tors weigh against Shaffer. As the defendants point out, the
discovery cutoff and dispositive-motions deadline passed
while Shaffer ignored the case—prejudicing them in their
ability to build a defense or submit a timely motion for sum-
mary judgment. Had the court allowed the case to continue,
it would have needed to strike the trial calendar and set a new
schedule for discovery.
    Shaffer next relies upon Sroga (and cases that Sroga relies
upon) to argue that the district court erred by dismissing his
case without considering lesser sanctions or issuing an addi-
tional warning. In Sroga, we stated that district courts should
not dismisses a suit “immediately after the first problem,
without exploring other options or saying why they would
No. 19-1372                                                    7

not be fruitful.” 722 F.3d at 982 (quoting Johnson v. Chicago Bd.
of Educ., 718 F.3d 731, 733 (7th Cir. 2013)). But more recently,
we have clarified that district courts are not required to enter
lesser sanctions—or even consider them—when a litigant’s
conduct is egregious enough to warrant dismissal for failure
to prosecute. McMahan, 892 F.3d at 932; Nelson, 878 F.3d at
239. And although district courts must warn litigants before
dismissing a case sua sponte, they need not do so when, as
here, the court is ruling on a motion filed by the opposing
party. See McMahan, 892 F.3d at 932–33. The motion itself is a
warning.
     Shaffer lastly contends that, like in Sroga, he was entitled
to relief under Rule 60(b) because he had a plausible postjudg-
ment explanation for his failure to keep up with the case. In
Sroga, we held that the court should have accepted the plain-
tiff’s explanation that he missed a hearing because he was out
of town and without internet access when the hearing was
scheduled. 722 F.3d at 983. Shaffer maintains that his
postjudgment explanation was similarly plausible: he as-
serted that he mailed change-of-address notices, which were
presumably lost in the mail, and that prison officials failed to
forward his mail from the defendants. The district court, Shaf-
fer argues, impermissibly rejected his assertions without jus-
tification other than that they were “self-serving” and not
“plausible.”
    These arguments are not persuasive. True, the court was
wrong to discount his affidavits as “self-serving”; affidavits
based on personal knowledge have evidentiary value. See Du-
rukan Am., LLC v. Rain Trading, Inc., 787 F.3d 1161, 1164 (7th
Cir. 2015). But the court gave other, valid reasons for discred-
iting them. It appropriately questioned Shaffer’s assertion
8                                                     No. 19-1372

that the postal service lost multiple mailings. And it rightly
pointed out that Shaffer updated his address multiple times
after being reimprisoned. As the record shows, Shaffer filed a
steady stream of documents both before his release and after
his return to prison. Because his time on parole was the only
period when he was not an avid filer, the court did not clearly
err in finding that Shaffer had simply abandoned his case
upon release.
    Moreover, even if the district court had found Shaffer’s af-
fidavits credible, Shaffer still failed to explain his lack of par-
ticipation in the case for seven months. Shaffer may not have
received notice of the defendants’ motions or the court’s dis-
missal order; but, like all litigants, he was responsible for
monitoring the status of his case by periodically checking the
court’s docket. See Salata, 757 F.3d at 700. This he failed to do,
as the district court pointed out. That a litigant did not receive
notice because he failed—for more than half a year—to track
an active case is not “excusable neglect” under Rule 60(b)(1),
nor does it warrant relief under any other provision of Rule
60(b). Salata, 757 F.3d at 700.
                        III. CONCLUSION
   The district court acted within its discretion when it de-
nied Shaffer’s postjudgment motion. Accordingly, we
AFFIRM.